     Case 5:14-cr-00244 Document 715 Filed 10/11/18 Page 1 of 2 PageID #: 26065



                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                     BECKLEY DIVISION

DONALD L. BLANKENSHIP,                               )
                                                     )
                Movant,                              )
                                                     )
v.                                                   )      Civil Action No. 5:18-00591
                                                     )      (Criminal Action No. 5:14-00244)
UNITED STATES OF AMERICA,                            )
                                                     )
                Respondent.                          )

                                           ORDER

         Pending before the Court is HD Media d/b/a The Charleston Gazette-Mail’s “Limited

Motion to Intervene” (Document No. 714), filed by counsel, Sean P. McGinley, on October 11,

2018. Specifically, The Charleston Gazette-Mail requests the Court allow it to intervene in the

above case for the limited purpose of challenging the parties’ sealing of court filed documents.

(Id.) As an attachment, The Charleston Gazette-Mail includes a copy of its “Combined Motion to

Unseal and Memorandum in Support.” (Document No. 714-1.)

         After careful consideration, the Court finds that The Charleston Gazette-Mail’s “Limited

Motion to Intervene” (Document No. 714) is GRANTED. The Clerk is directed to docket The

Charleston Gazette-Mail’s “Combined Motion to Unseal and Memorandum in Support”

(Document No. 714-1) as a new docket entry. Movant and the United States are directed to file a

Response to The Charleston Gazette-Mail’s “Combined Motion to Unseal and Memorandum in

Support” (Document No. 714-1) by October 25, 2018. The Charleston Gazette-Mail may file a

Reply by November 1, 2018.

         Based upon the foregoing, the undersigned further finds that the United States should be

granted a brief extension of time concerning the deadline for filing its Answer/Response to
  Case 5:14-cr-00244 Document 715 Filed 10/11/18 Page 2 of 2 PageID #: 26066



Movant’s Section 2255 Motion. The United States shall file its Answer/Response to Movant’s

Section 2255 Motion by November 16, 2018.

      The Clerk is requested to transmit a copy of this Order to counsel of record.

      ENTER: October 11, 2018.




                                               2
